McMurray, Presiding Judge.
Plaintiff filed this action against two insurance companies. Plaintiff’s claim against defendant Georgia American Insurance Company was tried before a jury resulting in a verdict and judgment in favor of plaintiff and against this defendant. Plaintiff’s original complaint names a second defendant, Southeastern Fidelity Insurance Company, which was served and filed its answer. Subsequently, and without any explanation in the record, plaintiff filed an amendment to her original complaint on which the caption indicates only one defendant, Georgia American Insurance Company. In this amendment, plaintiff *708only struck “the figure of $75,000.00 in her complaint” and inserted in lieu thereof “the sum of $250,000.00.” The record shows no participation thereafter in the case sub judice by defendant Southeastern Fidelity Insurance Company. However, as the record shows the initiation of an action against defendant Southeastern Fidelity Insurance Company and fails to show any termination of that action, it remains pending. No entry was made as to finality of the judgment in favor of plaintiff and against defendant Georgia American Insurance Company. See OCGA § 9-11-54 (b).
“Entry of judgment as to one or more but fewer than all claims or parties is not a final judgment under OCGA § 5-6-34 (a) unless the trial court makes an express entry of final judgment and determination that no just reason for delaying finality of the judgment exists. Culwell v. Lomas &c. Co., 242 Ga. 242 (248 SE2d 641). Hence, where the action remains pending in the court below and no entry of finality of judgment has been made by the trial court, the appeal is premature unless appellant follows the requisites of OCGA § 5-6-35. Ward v. Charles D. Hardwick Co., 149 Ga. App. 546 (254 SE2d 872). There is no certificate for immediate review nor application to this court for permission to appeal. The appeal must be dismissed. Hardy v. Ga. Power Co., 151 Ga. App. 803 (261 SE2d 749).” Sidwell v. Wheeler, 178 Ga. App. 732, 733 (344 SE2d 527). See also DeKalb County Teachers Fed. Credit Union v. C & S Nat. Bank, 176 Ga. App. 120 (335 SE2d 464).

Appeal dismissed.


Sognier and Beasley, JJ., concur.